                        IN TilE UNITED STATES DISTRICT COURT
                    FOR TilE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DIVISION
                                    No. 5:17-CV-484-D


JENNIFER RENEE HARRELL,                      )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )                     ORDER
                                             )
NANCY A. BERRYlllLL,                    )
Acting Commissioner of Social Security, )
                                             )
                       Defendant.            )

       On October 31, 2018, Magistrate Judge Gates issued a Memorandum and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 15], grant defendant's motion for judgment on the pleadings [D.E. 17], and affirm defendant's

final decision. See [D.E. 20]. On November 8, 2018, plaintiff objected to the M&R [D.E. 21].

Defendant did not respond.

       ."The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions of the M&R to which plaintiffmade no objection, the court is satisfied that there is no clear

error on the face of the record.
           The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

    scope ofjudicial review of a :final decision concerning disability benefits under the Social Sec~ty

    Act, 42 U.S.C. § 405(g), is limited to determining whether substantial evidence supports the

    Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

    See,~'    Walls v. Barnhart, 296 F.3d 287,290 (4th Cir. 2002); Hays v. Sullivm 907 F.2d 1453,

    1456 (4th Cir. 1990). Substantial evidence is evidence a ''reasonable mind might accept as adequate

    to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). It

    "consists of more than a mere scintilla of evidence but may be less than a preponderance." Smith

    v. Chater, 99 F.3d 635,638 (4th Cir. 1996). This court may notre-weigh the evidence or substitute

    itsjudgmentforthatofthe Commissioner.     See,~ Hays, 907F.2dat 1456.       Rather, in determining

    whether substantial evidence supports the Commissioner's decision, the court examines whether the

    Commissioner analyzed the relevant evidence and sufficiently explained her findings and rationale

    concerning the evidence. See, e.g., Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438,439--40
                        I



    (4th Cir. 1997).

           Plaintiff's objections restate the arguments made to Judge Gates concerning whether the ALJ

    properly considered and explained his reasoning concerning plaintiff's RFC. Compare [D.E. 16]

,   7-11, with [D.E. 21] 4-6. However, both Judge Gates and the AU applied the proper legal

    standards. See M&R at 7-16. Moreover, substantial evidence supports the AU's analysis. See id.

           In sum, plaintiff's objections to the M&R [D.E. 21] are OVERRULED, plaintiff's motion

    for judgment on the pleadings [D.E. 15] is DENIED, defendant's motion for judgment on the

    pleadings [D.E. 17] is GRANTED, defendant's :final decision is AFFIRMED, and this action is

    DISMISSED. The clerk shall close the case.



                                                    2
SO ORDERED. This _f._ day of December 2018.



                                         J     SC.DEVERill
                                         United States District Judge




                                  3
